

	

		VI

		109th CONGRESS

		1st Session

		S. 1187

		IN THE SENATE OF THE UNITED

		  STATES

		

			June 7, 2005

			Mr. Allen introduced the

			 following bill; which was read twice and referred to the

			 Committee on the

			 Judiciary

		

		A BILL

		For the relief of James

		  Symington.

	

	

		1.Permanent resident status for

			 James Symington

			(a)In

			 generalNotwithstanding

			 subsections (a) and (b) of section 201 of the Immigration and Nationality Act, James Symington

			 shall be eligible for issuance of an immigrant visa or for adjustment of status

			 to that of an alien lawfully admitted for permanent residence upon filing an

			 application for issuance of an immigrant visa under section 204 of that Act or

			 for adjustment of status to lawful permanent resident.

			(b)Adjustment of

			 statusIf James Symington

			 enters the United States before the filing deadline specified in subsection

			 (c), James Symington shall be considered to have entered and remained lawfully

			 and shall be eligible for adjustment of status under section 245 of the

			 Immigration and Nationality Act as of

			 the date of enactment of this Act.

			(c)Deadline for

			 application and payment of feesSubsections (a) and (b) shall apply only if

			 the application for issuance of an immigrant visa or the application for

			 adjustment of status is filed with appropriate fees within 2 years after the

			 date of enactment of this Act.

			(d)Reduction of

			 immigrant visa numbersUpon

			 the granting of an immigrant visa or permanent residence to James Symington,

			 the Secretary of State shall instruct the proper officer to reduce by 1, during

			 the current or next following fiscal year, the total number of immigrant visas

			 that are made available to natives of the country of birth of James Symington

			 under section 203(a) of the Immigration and

			 Nationality Act or, if applicable, the total number of immigrant

			 visas that are made available to natives of the country of birth of James

			 Symington under section 202(e) of that Act.

			

